Citation Nr: 1010622	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  03-29 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for shell fragment wound 
of the right posterior thorax area with retained foreign 
body, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claim of 
entitlement to a rating in excess of 10 percent for a shell 
fragment wound of the right posterior thorax, with retained 
foreign body.  

In May 2005, the Board denied the Veteran's appeal for a 
higher rating for the service-connected shell fragment wound.  
Thereafter, the Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The Veteran and VA 
General Counsel submitted a joint motion and the Court 
remanded the case to the Board in March 2006.  In October 
2006, the Board remanded the case to the RO for further 
evidentiary development.  Following additional development, 
the Board again denied the claim for an increased rating in 
April 2007.  The Veteran again appealed to the Court and by a 
February 2008 order of the Court, the matter was remanded to 
the Board for compliance with instructions contained in a 
January 2008 joint motion by the parties to the appeal.  

In December 2008, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in January 2010.  


FINDINGS OF FACT

The residuals of a shell fragment wound of the right 
posterior thorax with a retained metallic foreign body have 
been manifested by healed scarring with occasional tenderness 
demonstrated, but without evidence of pain or any other 
symptom caused by the scar; the Veteran experiences 
intermittent pain in the chest wall area of the retained 
fragment, but no functional loss due to muscle damage.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for shell 
fragment wound of the right posterior thorax area with 
retained foreign body have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.7, 4.118 (2002); 38 C.F.R. §§ 4.56, 
4.73, 4.118 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2002 from the RO to the Veteran, which 
was issued prior to the RO decision in May 2003.  Additional 
letters were issued in June 2004 and November 2006.  Those 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence not already of 
record that would need to be obtained for a proper 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The Veteran 
has been afforded VA examinations on the issue decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examinations afforded the Veteran are, when considered 
collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).  They were conducted by medical 
professionals, who reviewed the medical records, solicited 
history from the Veteran, and examined the Veteran.  Taken 
together, they provide information necessary to apply the 
relevant rating criteria.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  

II.  Factual Background

The Veteran served on active duty from March 1966 to March 
1970.  He suffered a shell fragment wound (SFW) of the right 
posterior chest in the latter part of May 1968.  The wound 
was debrided and dressed.  The physical examination was 
reported as normal except for the wound.  A piece of metal 
was retained in the body.  The Veteran's wound was monitored 
and treated for approximately three weeks.  He was seen in 
December 1968 with complaints of pain with movements of his 
right upper arm.  The physician noted that x-rays showed a 
small fragment imbedded in the serratus muscle.  The Veteran 
was found to have deep muscle tenderness along the mid-
axillary line.  He was prescribed Butazolidin.  The Veteran 
was seen again in April 1969 with a complaint of pain and 
discomfort in the area of the SFW with work and when running.  
The Veteran's SFW was not noted as an abnormality on his 
February 1970 separation physical examination.

The Veteran submitted his original claim for disability 
compensation benefits in August 1970.  He was examined by VA 
in October 1970.  He complained of pain in his side from his 
SFW with lifting and with weather changes.  The examiner 
noted the presence of a scar in the right posterior area of 
the chest that measured 11/2 inches by 1 inch.  The scar was 
said to be flat and asymptomatic.  The examiner said that 
there was no impairment of movement of the back or trunk.  X-
rays showed a 5 millimeter (mm) by 8 mm metallic fragment in 
the right lateral thoracic wall just at the level of the 
inferior angle of the right scapula.  The diagnosis was SFW 
scar of the thorax, right posterior lower area, with 
residuals.

In November 1970, the Veteran was granted service connection 
for a scar of the right posterior thorax area with a retained 
foreign body.  He was assigned a 10 percent disability 
rating.

The Veteran was afforded a VA examination in August 1982.  
The examination was recorded on VA Form 21-2545.  The Veteran 
reported that he had been treated at the VA Hospital, 
Westside, Chicago, from 1981 to the present for back and 
chest pains, and sinus problems.  The examiner noted the 
history of the SFW.  He described the resulting scar as 11/2 
inches by 11/4 inches at the inferior aspect of the right 
scapula.  The scar was described as smooth, nontender, light 
in color, with no induration or hypopigmentation.  The 
examiner said that there was a 1 mm depression and thinning 
of the skin.  

The Veteran's disability rating was reduced to a 
noncompensable rating by way of a rating decision dated in 
September 1982.  The Veteran appealed the reduction.

The Veteran submitted a letter from G. C. Rasch, M.D., dated 
in November 1982.  Dr. Rasch said that he examined the 
Veteran for his claim.  He noted that the Veteran received a 
shrapnel injury in service and had some discomfort in the 
right chest area.  Dr. Rasch reported that there was point 
tenderness anterior to the scar in the right lateral chest.  
He noted that x-rays brought to him showed a small piece of 
shrapnel at the site of the point tenderness.  He added that 
he did not feel that the Veteran had enough discomfort at the 
time to warrant removal.  

The Veteran testified at a RO hearing in June 1983.  He said 
that certain movements caused him to experience chest pain.  
Sometimes the pain would be severe enough that he would have 
to lie immobile for an hour or so.  He said that he 
experienced some severe pain to his chest probably at least 
20 times per month.  He said that he had been evaluated for 
heart-related problems because of his chest pain.  

The Board issued a decision in August 1984.  The Board 
considered a possible rating for a muscle disability under 
muscle group XXI, Diagnostic Code 5321, 38 C.F.R. § 4.73 
(1984).  However, the Board decided that the Veteran's 
disability warranted a 10 percent rating as analogous to a 
painful scar under Diagnostic Code 7804, 38 C.F.R. § 4.118 
(1984).  

The RO implemented the Board's decision by way of a rating 
decision dated in August 1984.  The Veteran was assigned a 10 
percent rating, effective from March 3, 1970.

The Veteran submitted his current claim for an increased 
rating for his service-connected SFW scar in April 2002.  He 
asserted that the disability had increased in severity.

The Veteran was afforded a VA dermatology examination in June 
2002.  The Veteran told the examiner that he had no pain at 
the scar site of his SFW but that he had a right-sided chest 
pain on the lateral aspect of his chest.  The Veteran said 
that he had had this pain since he was wounded.  The examiner 
reported that the Veteran had a scar located on the right 
posterior thorax.  The scar was measured as 2 centimeters 
(cm) by 3 cm and was oblong in shape.  There was no pain in 
the scar, or adherence to underlying tissue.  The skin in the 
area of the scar was described as normal.  The examiner 
further reported that there was no ulceration or breakdown of 
the skin.  The scar was said to be minimally depressed.  
There was no evidence of tissue damage.  The examiner said 
the scar was the color of normal skin.  There was mild 
disfigurement at the scar site.  There was no limitation of 
motion or limitation of function caused by the scar.  

The same VA examiner also conducted a muscles examination.  
The Veteran gave a history of having pain in the lateral part 
of his chest since he suffered his SFW in service.  He said 
that the pain was brought on by twisting and turning and was 
relieved by rest and aspirin.  The Veteran said that he 
experienced attacks about 5 times per week.  They lasted for 
about an hour and they seemed to occur more commonly while at 
work where he was a mechanic.  The Veteran felt that the 
attacks were starting to affect him at work because he would 
have to take a 15-20 minute break if he had an attack.  He 
said that he has not had any work loss.  The examiner noted 
the prior records and history of the Veteran's SFW.  She said 
that it did not appear that any muscles were destroyed or 
injured although the Veteran had had intermittent right-sided 
upper back pain since his being wounded.  There was no 
evidence of any injury of any bony structure, nerves or 
vascular structures.  The examiner said that there was 
minimal tissue loss under the scar.  There were no adhesions 
or tendon damage.  The examiner said that the Veteran's 
muscle strength in the arms was normal, as was sensory 
examination in all extremities.  She said that the Veteran 
had normal sensation in the chest.  The Veteran was noted to 
be able to move the muscle group independently through a 
useful range of motion but with limitation by pain 
intermittently.

The Veteran was noted to have a range of motion of the lumbar 
spine of forward flexion from 0 to 70 degrees, and extension 
from 0 to 15 degrees.  He had lateral bending to the right 
and left from 0 to 18 degrees.  The Veteran was said to have 
some mild painful motion at the lower lumbar area at the end 
of the movement.  The examiner stated that it was of note 
that the Veteran had a lower back condition as well.  The 
Veteran had a bilateral range of motion for the shoulders of 
0 to 160 degrees abduction and forward flexion.  He had 0 to 
80 degrees external and internal rotation.  Muscle strength 
and mass were said to be normal.  X-rays of the thoracic 
spine were interpreted to show minor anterior spurring at T6-
T11.  The diagnosis was SFW of the right posterior thorax 
with intermittent right posterior chest pain.

The Veteran submitted several signed VA Form 21-4142s to 
authorize the RO to obtain records on his behalf in February 
2003.  One was for a Dr. George Rash.  The Veteran indicated 
that he could not locate an address for Dr. Rash and said 
that he was probably retired.  The Veteran also indicated 
that Dr. Rash treated him for his SFW from 1973 to 1980.

The Veteran provided a VA Form 21-4142 for a Dr. Predey for 
treatment provided from 1980 to 1990.  The RO attempted to 
obtain the records but the request was returned.  The Veteran 
submitted a statement in March 2003 wherein he said the 
clinic was closed and that he was unable to find an address 
for Dr. Predey.

The Veteran also provided a VA Form 21-4142 for VA records 
from the VA medical center (VAMC) Westside in Chicago, 
Illinois.  The period of treatment was for 1970 to 1985.  The 
RO made several attempts to obtain the records but was 
informed on several occasions that no records for the Veteran 
could be located.

Records were obtained from S. Shoemaker, D.O. in March 2003.  
Dr. Shoemaker treated the Veteran in April and July 2002, 
respectively.  The Veteran was noted to have a SFW of the 
right posterior chest wall.  In April 2002, the chest was 
tender to palpation.  The Veteran complained of chest wall 
pain at times.  In July 2002, he said that he had chest wall 
pain all of the time, with the pain worse at the site of his 
SFW.  The Board notes that Dr. Shoemaker provided records as 
indicated above, although the Veteran reported treatment from 
1990.  Dr. Shoemaker did not respond to additional requests 
for medical records.  The Veteran did not provide any of 
Dr. Shoemaker's records.  

The Veteran was afforded a VA dermatology examination in 
February 2004 in conjunction with a claim for service 
connection for an unrelated skin condition.  The examination 
report provided no pertinent evidence.

Associated with the claims file are VA treatment records for 
the period from June 2002 to February 2004.  The records do 
not reflect any treatment or assessment for any complaints 
directly related to the Veteran's service-connected SFW.  The 
Veteran was noted to complain of chest wall pain, especially 
on the right side, on one occasion in May 2003.  There was no 
physical finding related to the Veteran's SFW.  

The Veteran submitted his substantive appeal regarding his 
increased rating for his SFW in June 2004.  The Veteran said 
that he felt that there was pertinent information in the VA 
records that was not located.  He said the records included 
all of his original treatment along with files from his 
personal physicians.  He said the records from his private 
physicians were no longer available.  He also said that he 
felt that the debilitating effects of when the shrapnel 
"hits the nerve" had not been addressed.

Following the Board's October 2006 remand, a November 2006 VA 
examination was conducted.  The Veteran reported that he was 
experiencing pain on a daily basis, which pain started at the 
wound site and radiated across his chest and into his right 
flank.  He reported experiencing such pain on a daily basis; 
it lasted 30 minutes and was aggravated by twisting or 
reaching.  He also noted that the pain started as a severe, 
sharp pain that decreased to a moderately severe pain, which 
resolved with aspirin and rest.  He had not missed any work 
over the previous 12 months because of the pain.  

On examination, there was a scar of 1-inch diameter about 3 
inches below the right scapula.  No tissue loss was noted.  
There was mild tenderness noted on palpation of the scar, but 
no adhesion.  Texture of the skin was slightly irregular.  
The scar was stable and slightly depressed (less than 1 
millimeter).  The scar was also described as superficial and 
slightly whiter than the rest of the skin, but there was no 
limitation of motion or limitation of function due to the 
scar.  

No bone or joint or nerve damage was found.  There was no 
loss of muscle function of the back or chest, and there was 
no joint function affected by the wound.  Pain was noted 
behind the right nipple with left lateral bending and right 
rotation of the lumbar spine.  An x-ray revealed a metallic 
fragment in the lateral soft tissues adjacent to the right 
chest, which appeared to be in the muscle of the right 
posterior thorax.  The assessment was that there was no 
functional loss on examination and no loss of motion in the 
chest or back because of the complained-of pain.  It was also 
reported that the pain from the scar was different from the 
pain on movement, but there was no functional loss and no 
loss of chest or back motion because of the pain.  No muscle 
damage was evident.

The Veteran was afforded another VA examination in December 
2008.  At that time, the Veteran indicated that he takes 
aspirin up to three times a week with partial relief of pain 
in the right shoulder.  He denied any flare-ups.  He had a 
full range of motion in the right shoulder with no pain.  X-
ray study of the shoulder revealed no abnormal pulmonary 
parenchymal lesions; a metal foreign body was identified 
within the right serratus anterior muscle group projection.  
The pertinent diagnosis was right chest shrapnel injury, with 
normal right shoulder function.  The examiner stated that, 
based on examination and all available documentation, the 
Veteran had shrapnel imbedded in the right chest, evidently 
sustained during military service, and associated with 
chronic right musculoskeletal chest pain.  The examiner 
stated that the condition does not affect right shoulder 
function.  He further stated that the Veteran's joint 
function is not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  

An examination for evaluation of muscles was also conducted 
in December 2008.  The Veteran reported flare-ups as pain 
increasing in severity, occurring 2 to 3 times per week and 
lasting up to one hour each time.  He noted that the pain is 
aggravated by upper body movement, and alleviated by aspirin 
and rest.  It was noted that the shrapnel was not through-
and-through.  The examiner indicated that there were no 
available documentation to identify the exact muscles 
injured.  The Veteran stated that no bony structures, nerves, 
or vascular structures were injured at the time of his 
shrapnel wound.  The Veteran claimed chronic pain in the 
affected muscle of the right chest daily, mild, lasting 3 to 
4 hours each time, precipitated by activity and relieved by 
aspirin.  It was noted that, during baseline chronic pain, 
activity was not limited by fatigue or inability to move the 
right shoulder or other muscles in the right chest, and the 
activities of daily living were unaffected.  Examination of 
the right posterior chest revealed an oval scar reflecting 
posterior chest entry and no exit, with a dimension of 2.3 cm 
x 3.0 cm.  No tissue loss was discernable, compared to the 
same anatomic area in the left posterior chest.  The examiner 
stated that the muscle affected by the shell fragment wound 
was the serratus anterior muscle.  The scar was described as 
non-sensitive and non-tender.  He had 5/5 strength throughout 
all flexion, extension and rotation.  The pertinent diagnosis 
was serratus anterior sprain, right, chronic; and right chest 
shrapnel injury causing the serratus sprain.  The examiner 
stated that, based on examination of the Veteran and all 
available documentation, the Veteran has chronic sprain of 
the right serratus anterior muscle group attributed to 
shrapnel injury, sustained while in military service.  He 
stated that the principal manifestation of the muscle sprain 
was pain in the right chest area with no association of right 
shoulder functional impairment.  

An examination of the scar was also conducted in December 
2008.  At that time, he reported pain in the right chest.  
The scar was described as covering an oval area over the 
right posterior chest jut inferior to the scapula, near the 
posterior axillary line.  The scar measured 3.0 cm in length 
and 2.3 cm in width.  There was no pain and no adherence to 
the underlying tissue.  The texture of the skin was reported 
as normal; the area affected limited to scar dimensions only.  
No ulceration or breakdown was noted.  No elevation or 
depression was noted.  The scar was superficial; it was not 
deep.  No inflammation, edema or keloid formation was noted.  
The color of the scar was normal.  There was no induration.  
Strength was 5/5 in all muscle groups.  The diagnosis was 
scar on the right posterior chest, status post shrapnel 
injury.  The examiner stated that the Veteran has a scar on 
the right posterior chest that is traumatic in origin, 
associated with shrapnel injury during military service.  The 
examiner also stated that the scar was not disfiguring and 
posed no functional limitations to the chest or shoulder.  

In November 2009, the claims folder was referred to a VA 
clinician for review and an opinion.  The reviewer noted that 
the Veteran underwent a thoracic CT scan in January 2009, 
which revealed the exact location of the foreign body to be 
within the right serratus anterior muscle group (Group I), 
which is attributed to the shrapnel injury sustained while in 
military service.  The reviewer reported that the principal 
manifestation of the aforementioned muscle sprain was pain in 
the right chest area, with no association of the right 
shoulder functional impairment.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590 (2002) (codified at 38 C.F.R. § 4.118 
(2008)).  Because this change took effect during the pendency 
of the Veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the Veteran's 
service-connected SFW.  

Under the 2002 version of the rating criteria, a 10 percent 
rating may be assigned for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Here, the Veteran has had some 
mild tenderness noted on occasion, but there has been no 
objective demonstration that the scar itself is painful.  In 
fact, on most occasions, no pain or tenderness was 
demonstrated on examination.  In order to warrant a higher 
rating under the prior criteria, the Veteran would have to 
have disfiguring scars of the head, face or neck under 
Diagnostic Code 7800 or third degree burn scars under 
Diagnostic Code 7801.  38 C.F.R. § 4.118 (2002).  A 10 
percent rating may also be assigned for poorly nourished 
superficial scars that are repeatedly ulcerated.  Diagnostic 
Code 7803.  The Veteran's scar is not located on or in an 
area for consideration of a rating under Diagnostic Code 7800 
and is not the result of a third degree burn.  Additionally, 
there is no indication that the Veteran's scar is poorly 
nourished or ulcerated.  Accordingly, the only other rating 
for consideration is an evaluation of limitation of function 
of the part affected under Diagnostic Code 7805.

There is no objective evidence of record to show that the 
Veteran suffers from any limitation of function.  The 
Veteran's complaints are essentially unchanged from service 
or his original VA examination in October 1970.  He 
experiences pain in the area of the SFW with certain 
movements.  More recently, the pain has occurred more 
frequently.  The Board notes that the Veteran has said that 
he sometimes had to take a break at work to deal with what he 
terms an attack.

The June 2002 VA dermatology and muscle examinations did not 
report any physical changes related to the SFW.  The VA 
examiner found that the muscle mass and strength were normal 
and that there was no limitation of function.  The scar has 
not changed in appearance over the years.  As noted above, 
there has been an occasional reference to tenderness.  There 
is no objective evidence of any pain caused by the scar and 
no nerve involvement.  On the examination in 2006, it was 
specifically concluded that the scar caused no limitation of 
function or limitation of motion, and at the December 2008 
examination, there was specifically no pain found.  The scar 
caused no other symptom and did not affect function.  The 
Board therefore finds that the evidence of record does not 
support a finding that there is a functional limitation 
resulting from the Veteran's SFW scar that would warrant a 
compensable rating.  

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805--
scars may be rated on the limitation of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Given the 
Board's prior analysis in this regard, there is no different 
basis to award a compensable rating under Diagnostic Code 
7805 under the amended regulations.

As with the prior rating criteria, Diagnostic Codes 7800 and 
7801 do allow for a higher disability evaluation for scars 
that result in disfigurement of the head, face or neck, or 
scars other than on the head, face, or neck that are deep or 
cause limited motion.  38 C.F.R. § 4.118 (2008).  However, as 
before, those diagnostic codes are not applicable in the 
Veteran's case.  The Veteran's SFW scar is not located on the 
head, face, or neck.  Further, the scar is not deep and does 
not limit motion.

The Board notes that, except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2009).  One exception to this general rule, however, is the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2009), which 
states that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which had a rating criterion the same as another.  
The Court also held that the conditions were to be rated 
separately under 38 C.F.R. § 4.25, unless they constituted 
the "same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  Esteban, at 261.  The critical point made 
was "that none of the symptomatology for any one of those 
three conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  
Here, there is no suggestion that the Veteran's scar is 
manifested by any symptom for which separate ratings may be 
assigned.  It is not objectively painful, does not cause 
limitation of function, and it is not unstable.  It is not of 
a size as to warrant a compensable rating under the new 
criteria.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008) 
(scars that are not of the head, face, or neck, and that are 
not deep (no associated underlying soft tissue damage) and 
that do not cause limited motion, may be assigned a 10 
percent rating if they cover an area of 144 square inches).  
In short, 


there is no basis for awarding a compensable rating for the 
scar-it is not tender and painful as required under 
Diagnostic Code 7804 (2002), and it is not painful on 
examination as required under Diagnostic Code 7804 (2008).  
Moreover, there are no other symptoms attributable to the 
scar itself-no functional loss or instability, for example.  

(The criteria for rating disabilities under Diagnostic Codes 
7800, 7801, 7802, 7804, and 7805 were again changed, 
effective October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 
2008).  The amendment applies to all applications for 
benefits received by VA on or after October 23, 2008, and in 
instances where an application was filed earlier, but only if 
the claimant requests review under the changes.  Id.  Here, 
the Veteran's application was filed before October 23, 2008, 
and there has been no request for review under the amended 
criteria.)  

The Veteran's service-connected disability includes a 
retained foreign body.  This represents something different 
than the superficial scar, and implies some effect on 
underlying muscle, especially given the evidence that the 
fragment is located in muscle of the right posterior thorax.  
However, there is no evidence of record to demonstrate that 
the Veteran suffers from a disability involving any 
impairment of muscle that warrants a higher rating.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2009).  Muscle injuries are classified as slight, 
moderate, moderately severe, or severe.  Slight disability is 
defined by a simple wound without debridement or infection, 
with records showing brief treatment and return to duty.  
Healing with good functional results is demonstrated with no 
cardinal signs and symptoms of muscle disability.  
Objectively, there is minimal scarring with no evidence of 
fascial defect, atrophy, or impaired muscle tonus.  There is 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2009).



Moderate disability is defined by a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  There is evidence of in-service treatment and 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscle.  Objectively, 
there is an indication of a track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

Slight disability of any of the muscles of the torso or of 
the extrinsic muscles of the shoulder girdle is assigned a 
zero percent rating.  38 C.F.R. § 4.73, Diagnostic Codes 
5301, 5319 through 5323 (2009).  Moderate disability of any 
of these muscles warrants a 10 percent rating, except for 
Muscle Group XX affecting the lumbar region where a 20 
percent rating is warranted.  Id.  

Here, the Veteran has a retained fragment and has had 
problems with intermittent chest wall pain, but experiences 
no functional debility in terms of muscle strength or action.  
The service records show that his wound was debrided, but 
there were no residuals and no prolonged infection.  
Examiners have specifically noted that there was no loss of 
muscle function.  There has been no loss of deep fascia or 
muscle substance or impairment in tonus.  Rather, the 
findings made on examinations have, with minimal exception, 
correlated well with the expected findings for the definition 
of slight muscle impairment.  There is no fascial defect, no 
muscle atrophy and, as already noted, no loss of function.  
Although he has a retained fragment with intermittent pain 
and his wound required debridement, his disability picture 
approximates the criteria for "slight" impairment.  
38 C.F.R. § 4.7.  Indeed, his disability exactly mirrors the 
criteria for a characterization of "slight" impairment 
except for the debridement, small retained fragment and 
complaint of pain.  Even with the complaint of pain and the 
episodes described by the Veteran, 


there has been no demonstration of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  As already noted, 
his muscle functions without impairment.  Muscle impairment 
is therefore best characterized as no more than "slight."  
Nevertheless, even if it is 
conceded that the need for debridement, the presence of a 
retained fragment, and intermittent episodes of pain 
represent "moderate" disability, the Veteran has already 
been awarded a 10 percent rating, which is the rating 
assignable for moderate impairment for Muscle Group I.  

As for the possibility of nerve damage, none has been shown.  
The examiners clearly noted this.  Therefore, 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510 through 8719 (2004), are not 
for application.

In evaluating the evidence of record, the Board cannot find 
any basis to warrant an increased rating for the Veteran's 
shell fragment wound of the right posterior thorax area with 
retained foreign body.  A 10 percent rating is warranted for 
moderate muscle impairment.  He experiences no symptoms that 
would warrant a separate compensable rating for the scar, 
nerve impairment, etc.  (Previously, his 10 percent rating 
was assigned for his muscle pain as analogous to a painful 
scar.  See 1984 Board decision.  However, he does not have a 
painful scar.  Rather, his pain is due to muscle impairment, 
which is consistent with the 10 percent rating for moderate 
muscle impairment.  Whether the symptom of muscle pain is 
rated by analogy to a painful scar or as a symptom of 
moderate muscle impairment, the result is the same.)  His 
claim for an increased rating is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the Veteran's service-
connected SFW.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009). 




ORDER

Entitlement to an increased rating for shell fragment wound 
of the right posterior thorax area with retained foreign body 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


